ACCEPTED
                                                                                        14-14-00481-CV
                                                                        FOURTEENTH COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                  11/12/2015 5:35:50 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                                No. 14-14-00481-CV

________________________________________________________________________
                                                          FILED IN
                                                             14th COURT OF APPEALS
                                                                HOUSTON, TEXAS
                 IN THE FOURTEENTH COURT OF                  11/12/2015 5:35:50 PM
                                                         APPEALS
                                                             CHRISTOPHER A. PRINE
                                HOUSTON, TEXAS                        Clerk

________________________________________________________________________

                              LUCIDALIA CHAVEZ,

                                                                  Appellant,
                                         V.

                               WALTER CHAVEZ

                                                                  Appellee.

________________________________________________________________________

      THE PARTYS’ JOINT MOTION TO RESET SUBMISSION DATE
________________________________________________________________________


     TO THE HONORABLE JUSTICES OF THE COURT:

           Appellee and Appellant file this Joint Motion to Reset the Submission

     Date. In support of this motion, Appellee and Appellant show the following:

           1. The parties filed a Joint Motion for Extension of Time for Appellee

     to File Brief on the Merits contemporaneously with this motion.

           2.    Inasmuch as the request in the motion for extension of time, if

     granted, will push the briefing deadlines past the current December 15, 2015
submission date, the parties respectfully MOVE that the Court reset the

submission date in accordance with the deadlines requested in the motion for

extension of time.

      WHEREFORE             PREMISES   CONSIDERED,       Appellee,   Walter

Chavez, and Appellant, Lucidalia Chavez, request that the Court grant their

Joint Motion to Reset the Submission Date in accordance with the briefing

dates requested in their Joint Motion for Extension of Time for Appellee to

File Brief on the Merits.



                                               Respectfully Submitted,

                                               /s/ Robert A. Whitley
                                               Robert A. Whitley
                                               Bar No. 24056522
                                               12621 Featherwood Dr.
                                               Suite 282
                                               Houston, Texas 77034
                                               Email: robert@whitlegal.com
                                               Phone: (281) 741-5225
                                               Counsel for Appellee


                                               /s/ Patricia G. Billings
                                               (by permission)
                                               Patricia G. Billings
                                               Bar No. 24071984
                                               107 W. First St., Suite 201
                                               Humble, Texas 77338
                                               Tel. (281)540-1529
                                               Fax. (281)540-1535
                                               Counsel for Appellant

                                       2